Citation Nr: 0820533	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the appellant is eligible for death benefits, to 
include Dependency and Indemnity Compensation (DIC) and death 
pension, as the surviving spouse of the veteran.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1963 to August 1966 
with additional prior service.  He was the recipient of a 
Purple Heart and died in June 2005.  The appellant is the 
veteran's widow. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran was discharged from service in August 1966.

2. The veteran and the appellant were married in  December 
2004.

3.  The veteran died in June 2005.

4.  The veteran and the appellant were not married for one 
year prior to his death.

5.  The veteran and appellant did not have a child born of 
their union.

6.  At the time of his death, the veteran had no pending 
claims for VA disability benefits nor were there any unpaid 
monetary benefits to which he was entitled.


CONCLUSIONS OF LAW

1.  The basic criteria for eligibility for death benefits, to 
include DIC and death pension benefits, as the veteran's 
surviving spouse, are not met. 38 U.S.C.A. §§ 1102, 1310, 
1541 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.54, 3.102 (2007).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.52, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (West 2002 & 
Supp. 2007) (VCAA) is not applicable to claims involving 
statutory interpretation.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation). Consequently, the provisions of the VCAA, as 
well as VA's implementing regulations, will not be addressed 
in the Board's decision.

With respect to the notice provisions, the Board observes 
that a statement of the case along a February 2006 notice 
letter notified the appellant of any type of evidence needed 
to substantiate her claim.  See also Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) (regarding section 5103(a) 
notice in the context of a claim for DIC benefits).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 
2007), requires more extensive notice in claims for benefits, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.



Analysis

DIC and Death Pension Benefits

VA law provides for DIC to a veteran's surviving spouse, 
child, or parent, because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  DIC may be paid to a surviving 
spouse of a veteran who died on or after January 1, 1957, and 
who was married to the veteran (1) before the expiration of 
15 years after the termination of the period of service in 
which the injury of disease causing death was incurred or 
aggravated, (2) for one year or more prior to the veteran's 
death, (3) for any period of time if a child was born of the 
marriage or was born to them before the marriage.  38 
U.S.C.A. § 1102; 38 C.F.R. § 3.54.

No pension shall be paid under 38 U.S.C.A. § 1541 to a 
surviving spouse of a veteran unless the spouse was married 
to the veteran before January 1, 1957, in the case of a 
surviving spouse of a World War II veteran; for one year or 
more; or for any period of time if a child was born of the 
marriage, or was born to them before the marriage. 38 
U.S.C.A. § 1541.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the facts are not in dispute and the record 
shows that the veteran died in June 2005.  A marriage 
certificate shows that the appellant and veteran were married 
in December 2004.  Prior to the marriage, the appellant 
contends that she and the veteran were in a common law 
marriage for 30 years before his death.  They jointly owned 
property and had joint bank accounts.   

The appellant's marriage to the veteran does not meet the 
criteria for recognition as his surviving spouse for 
entitlement to VA death benefits.  The evidence shows they 
were married more than 15 years after his separation from 
active service and there were no children born between them 
either before or after their marriage.  Additionally, they 
were not married for one year prior to his death under 
Tennessee law; they were married for six months prior to the 
veteran's death.  As to the appellant, her sister, and 
friend's assertions that she and the veteran lived together 
as husband and wife for 30 years prior to his death, the 
state of Tennessee does not recognize comon law marriage.  
See Lightsey v. Lightsey, 56 Tenn. App. 394, 407 S.W.2d 684 
(1966).  Therefore, the Board finds that basic eligibility to 
receive VA benefits as the veteran's surviving spouse is not 
warranted.  The Court has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Accrued Benefits

The appellant filed a claim to receive, as the veteran's 
surviving spouse, accrued benefits due to the veteran.  The 
law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a 
veteran, the veteran's lawful surviving spouse may be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For purposes of entitlement to accrued benefits, a spouse is 
defined as the surviving spouse of the veteran, whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j) or 38 
C.F.R. § 3.52.  Where the marriage meets the requirements of 
38 C.F.R. 
§ 3.1(j), date of marriage and continuous cohabitation are 
not factors. 38 C.F.R. 
§ 3.1000(d)(1).  The appellant and the veteran had a valid 
marriage, and she is the surviving spouse of the veteran for 
the purposes of accrued benefits.  However, there were no 
periodic monetary benefits to which the veteran was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  There was no active claim for benefits 
of record at the time of death.


ORDER

The appellant is not eligible as a surviving spouse to 
receive VA death benefits, to include DIC and death pension, 
and her appeal is denied.

Entitlement to accrued benefits is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


